       Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 1 of 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ANDREA SAMAYOA and MARLO      )
HARRIS on behalf of themselves and
                              )
others similarly situated,    )
                              )
     Plaintiffs,              )
                              )                 CIVIL ACTION FILE NO.
v.                            )
                              )                 1:18-cv-00237-WMR
BUCKHEAD LIFE RESTAURANT      )
GROUP, INC., PANO KARATASSOS, )
and NIKO KARATASSOS,          )
                              )
     Defendants.              )
                              )

           JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

      1.     Description of Case:

      (a)    Describe briefly the nature of this action.

      Plaintiffs, on behalf of themselves and others similarly situated, bring this

collective action against Defendants alleging that Defendants willfully violated the

Fair Labor Standards Act (“FLSA”) by failing to pay the minimum wage rate for

all hours worked and by failing to pay the required overtime premium rate for all

hours worked over forty (40) in a workweek.

      (b)    Summarize, in the space provided below, the facts of this case. The

summary should not be argumentative nor recite evidence.
       Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 2 of 19




      Defendants operate two restaurants in Atlanta, Georgia called Pricci and

Buckhead Diner. Named Plaintiff Andrea Samayoa is a former bartender at Pricci;

Named Plaintiff Marlo Harris is a former bartender at Buckhead Diner. Named

Plaintiffs filed this lawsuit on behalf of themselves and other similarly-situated

servers and bartenders who worked for Defendants at Pricci and Buckhead Diner at

any time during the three years prior to the filing of the complaint (“Plaintiffs”).

Plaintiffs were tipped employees, who received compensation in the form of direct

wages from their employers and tips from customers. Plaintiffs’ employers took a

tip credit against their minimum wage obligations with respect to servers and

bartenders at Pricci and Buckhead Diner. Plaintiffs allege that Defendants did not

allow servers and bartenders to retain all of their tips, but rather required them to

pay for the cost of certain expenses using their tips, such as if a customer left

without paying for a meal, a server or bartender broke a glass or dish, or cash

register shortages. Plaintiffs also allege that Defendants failed to notify them that

Defendants took a tip credit against Defendants’ minimum wage obligations and

failed to inform Plaintiffs of the tip-credit regulations specified in Section 203(m)

of the FLSA.

      Plaintiffs also allege that Defendants failed to pay servers and bartenders

direct wages for all hours worked. For example, Plaintiffs allege that Defendants


                                         2
       Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 3 of 19




removed certain hours from the timekeeping system that Plaintiffs worked and

recorded. Plaintiffs also allege that they were required to work off-the-clock prior

to the start of their scheduled shifts, during mandatory meetings, and after being

clocked out at the end of their shifts. Finally, Plaintiffs allege that Defendants

failed to pay servers and bartenders at the required overtime premium rate for all

hours worked over forty (40) in a workweek, including off-the-clock work, and

hours purportedly removed from time records.

      Defendants categorically deny Plaintiffs’ allegations.

      (c)    The legal issues to be tried are as follows:

      1.     Whether Defendants improperly claimed a “tip credit” against their

minimum wage and/or overtime obligations to Plaintiffs in excess of the amount

permitted under the FLSA;

      2.     Whether Defendants provided Plaintiffs with legally-sufficient notice

of the tip-credit regulations provided in Section 203(m) of the FLSA;

      3.     Whether Defendants allowed Plaintiffs to retain all their tips such that

Defendants can legally claim a tip credit against their minimum wage obligations;

      4.     Whether Defendants unlawfully removed hours worked and recorded

by Plaintiffs from Plaintiffs’ time records and failed to pay Plaintiffs in accordance

with the FLSA for any such unlawfully-removed hours;


                                          3
        Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 4 of 19




      5.      Whether Defendants failed to pay Plaintiffs the minimum wage for all

hours worked;

      6.      Whether Defendants failed to pay Plaintiffs at 1.5 times Plaintiffs’

regular rate for all hours worked over 40 per workweek;

      7.      Whether Defendants had actual or constructive knowledge that

Plaintiffs worked uncompensated, or improperly compensated, hours;

      8.      If Defendants violated the FLSA, the amount Plaintiffs are entitled to

in monetary damages;

      9.      If Defendants violated the FLSA, whether Defendants willfully

violated the FLSA by acting intentionally or with reckless disregard for Plaintiffs’

rights under the FLSA; and

      10.     If Defendants violated the FLSA, whether Defendants can establish

any of the affirmative defenses asserted in their Answer that are available under the

FLSA.

        (d)   The cases listed below (include both style and action number) are:

      (1)     Pending Related Cases:

      Not applicable.

      (2)     Previously Adjudicated Related Cases:

      Not applicable.


                                          4
       Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 5 of 19




      2.      This case is complex because it possesses one or more of the features

listed below (please check):

      __x__ (1) Unusually large number of parties

      _____ (2) Unusually large number of claims or defenses

      _____ (3) Factual issues are exceptionally complex

      __x__ (4) Greater than normal volume of evidence

      __x__ (5) Extended discovery period is needed

      _____ (6) Problems locating or preserving evidence

      _____ (7) Pending parallel investigations or action by government

      _____ (8) Multiple use of experts

      _____ (9) Need for discovery outside United States boundaries

      _____ (10) Existence of highly technical issues and proof

      _____ (11) Unusually complex discovery of electronically stored

information

      3.      Counsel:

      The following individually-named attorneys are hereby designated as lead

counsel for the parties:

      Plaintiff:    Dustin L. Crawford, Esq.

      Defendant: Matthew T. Gomes, Esq.


                                          5
          Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 6 of 19




      4.        Jurisdiction:

      Is there any question regarding this Court’s jurisdiction?

      Yes _____             No __x__

      If “yes,” please attach a statement, not to exceed one page, explaining the

jurisdictional objection. When there are multiple claims, identify and discuss

separately the claim(s) on which the objection is based. Each objection should be

supported by authority.

      5.        Parties to This Action:

      (a)       The following persons are necessary parties who have not been

joined:

      Defendants contend that Plaintiffs’ employers under the FLSA are the

following companies:

      3018 Maple Corp.

      3073 Corp.

          (b)   The following persons are improperly joined as parties:

      Defendants contend that the following parties are improperly named because

the entities did not employ Plaintiffs:

      Buckhead Life Restaurant Group, Inc.

      Pano Karatassos


                                            6
       Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 7 of 19




      Niko Karatassos

      Plaintiffs contend that the three defendants named in the Complaint and First

Amended Complaint employed Plaintiffs under the FLSA.

      (c)    The names of the following parties are either inaccurately stated or

necessary portions of their names are omitted:

      Not applicable.

      (d)    The parties shall have a continuing duty to inform the Court of any

contentions regarding unnamed parties necessary to this action or any contentions

regarding misjoinder of parties or errors in the statement of a party’s name.

      6.     Amendments to the Pleadings:

      Amended and supplemental pleadings must be filed in accordance with the

time limitations and other provisions of Fed.R.Civ.P. 15. Further instructions

regarding amendments are contained in LR 15.

      (a)    List separately any amendments to the pleadings that the parties

anticipate will be necessary:

      Plaintiffs may amend the pleadings to add 3018 Maple Corp. and 3073 Corp.

as defendants.

      (b)    Amendments to the pleadings submitted LATER THAN THIRTY

DAYS after the Joint Preliminary Report and Discovery Plan is filed, or should


                                          7
       Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 8 of 19




have been filed, will not be accepted for filing, unless otherwise permitted by law.

      7.     Filing Times For Motions:

      All motions should be filed as soon as possible. The local rules set specific

filing limits for some motions. These times are restated below.

      All other motions must be filed WITHIN THIRTY DAYS after the

beginning of discovery, unless the filing party has obtained prior permission of the

court to file later. Local Rule 7.1A(2).

      (a)    Motions to Compel: before the close of discovery or within the

extension period allowed in some instances. Local Rule 37.1.

      (b)    Summary Judgment Motions and Motions for Decertification:

Defendants shall notify Plaintiffs’ counsel with 5 days of the close of discovery

whether Defendants intend to file a motion for decertification. Any motions to

decertify the conditionally-certified class shall be filed within 30 days of the close

of discovery. If Defendants file a motion to decertify the class, the Parties agree

that motions for summary judgment, if any, shall be filed within 30 days of the

Court’s ruling on Defendants’ motion for decertification. If Defendants do not file

a motion for decertification, then motions for summary judgment shall be filed

within 30 days of the close of discovery.

      (c)    Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,


                                            8
       Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 9 of 19




respectively, regarding filing limitations for motions pending on removal,

emergency motions, and motions for reconsideration.

      (d)      Motions Objecting to Expert Testimony: Daubert motions with regard

to expert testimony no later than the date that the proposed pretrial order is

submitted. Refer to Local Rule 7.2F.

      8.       Initial Disclosures:

      The parties are required to serve initial disclosures in accordance with

Fed.R.Civ.P. 26. If any party objects that initial disclosures are not appropriate,

state the party and basis for the party’s objection. NOTE: Your initial disclosures

should include electronically stored information. Refer to Fed.R.Civ.P.

26(a)(1)(B).

      Because discovery in this case has been stayed, the Parties have not yet

exchanged Initial Disclosures. The Parties will exchange Initial Disclosures no

later than the first day of discovery.

      9.       Request for Scheduling Conference:

      Does any party request a scheduling conference with the Court? If so,

please state the issues which could be addressed and the position of each party.

      The Parties do not request a scheduling conference at this time.




                                         9
      Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 10 of 19




      10.    Discovery Period:

      The discovery period commences thirty days after the appearance of the first

defendant by answer to the complaint. As stated in LR 26.2A, responses to

initiated discovery must be completed before expiration of the assigned discovery

period.

      Cases in this Court are assigned to one of the following three discovery

tracks: (a) zero month discovery period, (b) four months discovery period, and (c)

eight months discovery period. A chart showing the assignment of cases to a

discovery track by filing category is contained in Appendix F. The track to which

a particular case is assigned is also stamped on the complaint and service copies of

the complaint at the time of filing.

      Please state below the subjects on which discovery may be needed:

      Discovery may be needed on all aspects of Plaintiffs’ First Amended

Collective Action Complaint (and any subsequent amended pleadings),

Defendants’ Answers and affirmative defenses, and Plaintiffs’ alleged damages.

      If the parties anticipate that additional time beyond that allowed by the

assigned discovery track will be needed to complete discovery or that discovery

should be conducted in phases or be limited to or focused upon particular issues,

please state those reasons in detail below:


                                         10
      Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 11 of 19




      The Parties agree that due to the size of the conditionally-certified class and

the volume of information that will be requested and produced in discovery that

additional time for discovery is needed. The Parties request a nine-month

discovery period to begin 14 days after the Court enters its Scheduling Order.

      11.    Discovery Limitation and Discovery of Electronically Stored

Information:

      (a)    What changes should be made in the limitations on discovery imposed

under the Federal Rules of Civil Procedure or Local Rules of this Court, and what

other limitations should be imposed?

      The Parties agree to a nine-month discovery period commencing 14 days

after the Court enters its scheduling Order.

      Written Discovery:

      The parties agree that the Federal Rules and Local Rules will control

permissible discovery of the named parties. Plaintiffs shall be permitted to

propound on Defendants, and Defendants shall be permitted to propound upon

Plaintiffs Andrea Samayoa and Marlo Harris and the five opt-in Plaintiffs who

joined this lawsuit the day it was filed (Jess Marie Carr, Taylor Castorina,

Alessandro Norris, Stefan Owens and Catelinn Rater) (collectively the “Named

Plaintiffs”) the full extent of written discovery allowed under the Federal Rules of


                                         11
       Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 12 of 19




Civil Procedure and Local Rules of this Court.

       In addition, Defendants may propound upon each of the 32 other opt-in

Plaintiffs a questionnaire that may include no more than ten inquiries including any

combination of interrogatories, request for production and requests for admission.

The Parties agree that Defendants will submit the questionnaires to Plaintiffs’

counsel before serving the questionnaires on the opt-in Plaintiffs so that counsel

can confer and resolve in good faith any potential objections to the questionnaires

before they are served on the opt-in Plaintiffs. Plaintiffs’ counsel shall have seven

days from receipt of the questionnaires to notify defense counsel of any objections.

If Plaintiffs’ counsel raises no objections within seven days, Defendants may serve

the questionnaires on the opt-in Plaintiffs. Opt-in Plaintiffs shall have 60 days to

respond to the questionnaires. If an opt-in Plaintiff fails to respond to Defendants’

discovery requests within 60 days, Defendants reserve the right to pursue all

remedies provided under the Federal Rules of Civil Procedure and the Local Rules;

provided, however, that failure to respond to Defendants’ questionnaires, without

more, shall not automatically result in the exclusion of any opt-in Plaintiffs from

this action.

       The Parties may agree among themselves or seek leave of the Court for

additional written discovery for good cause shown.


                                         12
      Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 13 of 19




      Depositions:

      Defendants may take depositions of the Named Plaintiffs, and Plaintiffs may

take depositions of Defendants, in conformance with the Federal Rules of Civil

Procedure and the Local Rules of this Court.

      Defendants shall also be permitted to select twelve opt-in Plaintiffs for

depositions. When identifying the opt-in Plaintiffs Defendants wish to depose,

Defendants will provide Plaintiffs’ counsel a proposed date or dates for the

deposition of each Named or opt-in Plaintiff. Plaintiffs’ counsel shall have 5

business days from the date of identification to contact the proposed deponent and

confirm his or her availability for the deposition. If the opt-in Plaintiff is not

available for deposition on the proposed date, Defendants shall be permitted to

select a different proposed date or select a different opt-in Plaintiff for deposition.

If an opt-in Plaintiff fails to appear for his or her properly-noticed deposition,

Defendants shall have to right to pursue all remedies provided under the Federal

Rules of Civil Procedure and the Local Rules of this Court; provided, however,

that failure to appear for a deposition, without more, shall not automatically result

in exclusion of any opt-in Plaintiff from this action.

      The Parties may agree among themselves or seek leave of the Court for

additional depositions for good cause shown.


                                          13
      Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 14 of 19




      Expert Discovery:

      Written discovery concerning Plaintiffs’ and Defendants’ expert witnesses,

if any, shall not count against the number of written discovery requests to be

propounded upon the Parties as provided above. Discovery of expert witnesses

shall otherwise be governed by the Federal Rules of Civil Procedure and Local

Rules of this Court.

      (b)    Is any party seeking discovery of electronically stored information?

      __x__ Yes            _____ No

      If “yes,”

      (1)    The parties have discussed the sources and scope of the production of

electronically stored information and have agreed to limit the scope of production

(e.g., accessibility, search terms, date limitations, or key witnesses) as follows:

      The electronically stored information in this case is likely to consist of

Plaintiffs’ paycheck earnings statements, work schedules, timeclock entries, audit

trails, and point-of-sale entries, as well as emails, and the metadata associated with

such ESI. Unless otherwise specified in a request, the parties will conduct their

own searches for relevant emails and will provide the opposing party with a list of

custodians whose records will be searched, and the search terms used to identify

responsive emails, along with any other limiting parameters. However, a


                                          14
      Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 15 of 19




requesting party may specify the custodians, search terms, or other parameters to

be applied to a specific request, and may further specify methods for conducting

searches, such as conducting searches on an iterative basis (i.e., sequential searches

using additional and/or modified search terms); Boolean or natural language

searches; and/or that searches be conducted by an individual other than the

custodian whose records are to be searched.

      (2)     The parties have discussed the format for the production of

electronically stored information (e.g., Tagged Image File Format (TIFF or .TIF

files), Portable Document Format (PDF), or native), method of production (e.g.,

paper or disk), and the inclusion or exclusion and use of metadata, and have agreed

as follows:

      ESI will be produced in the format requested and in accordance with the

Federal Rules of Civil Procedure. In the absence of agreement on issues regarding

discovery of electronically stored information, the parties will request a scheduling

conference with the Court.

      12.     Other Orders:

      What other orders do the parties think that the Court should enter under Rule

26(c) or under Rule 16(b) and (c)?

      None at this time.


                                         15
      Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 16 of 19




      13.    Settlement Potential:

      (a)    Lead counsel for the parties certify by their signatures below that they

conducted a Rule 26(f) conference that was held on February 27, 2018, and that

they participated in settlement discussions. Other persons who participated in the

settlement discussions are listed according to party.

      For plaintiff: Lead counsel (signature): /s/ Dustin L. Crawford, Esq.

      Other participants: John L. Mays, Esq.

      For defendant: Lead counsel (signature): /s/ William C. Buhay, Esq.

      Other participants: Matthew T. Gomes, Esq.

      (b)    All parties were promptly informed of all offers of settlement and

following discussion by all counsel, it appears that there is now:

      (__x__) A possibility of settlement before discovery.

      (__x__) A possibility of settlement after discovery.

      (_____) A possibility of settlement, but a conference with the judge is

needed.

      (_____) No possibility of settlement.

      (c)    Counsel (_x_) do or (___) do not intend to hold additional settlement

conferences among themselves prior to the close of discovery. The proposed date

of the next settlement conference is to be determined.


                                         16
       Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 17 of 19




       (d)    The following specific problems have created a hindrance to

settlement of this case.

       Not applicable.

       14.    Trial by Magistrate Judge:

       Note: Trial before a Magistrate Judge will be by jury trial if a party is

otherwise entitled to a jury trial.

       (a)    The parties (___) do consent to having this case tried before a

magistrate judge of this Court. A completed Consent to Jurisdiction by a United

States Magistrate Judge form has been submitted to the clerk of court this _____

day of _______________, 20__.

       (b)    The parties ( _x_) do not consent to having this case tried before a

magistrate judge of this Court.




                                        17
     Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 18 of 19




     Respectfully submitted this 17th day of June, 2019.

/s/ Dustin L. Crawford                     /s/ Matthew T. Gomes
Dustin L. Crawford                         Matthew T. Gomes
Georgia Bar No. 758916                     Georgia Bar No. 297453
dcrawford@pcwlawfirm.com                   mgomes@wwhgd.com
John L. Mays                               WEINBERG, WHEELER,
Georgia Bar No. 986574                     HUDGINS, GUNN & DIAL, LLC
jmays@pcwlawfirm.com                       Attorneys for Defendant
Parks Chesin & Walbert PC                  3344 Peachtree Road, NE, Suite 2400
75 14th Street                             Atlanta, GA 30326
26th Floor                                 404-876-2700
Atlanta, Georgia 30309                     404-875-9433 Fax
Phone: 404-873-8000
Fax: 404-873-8050




                                      18
      Case 1:18-cv-00237-WMR Document 56 Filed 06/17/19 Page 19 of 19




                             *************

                             SCHEDULING ORDER

      Upon review of the information contained in the Joint Preliminary Report

and Discovery Plan form completed and filed by the parties, the Court orders that

the time limits for adding parties, amending the pleadings, filing motions,

completing discovery, and discussing settlement are as set out in the Federal Rules

of Civil Procedure and the Local Rules of this Court, except as herein modified:

      IT IS SO ORDERED, this _____ day of ____________________, 2019.


                                      UNITED STATES DISTRICT JUDGE




                                        19
